Title: From Alexander Hamilton to Jeremiah Olney, 6 July 1790
From: Hamilton, Alexander
To: Olney, Jeremiah


Treasury DepartmentJuly 6. 1790
Sir;

From your letter of the 23d. June, a doubt has arisen, with respect to the name of the Person whom you recommend as Surveyor for North Kingstown.
One of the Senators of your State informs me, that he is acquainted with Daniel Updike, but knows of no person by the name of Daniel Eldridge Updike. If they are not two distinct persons, it will be necessary to ascertain the true name of the Gentleman intended for the office, and to communicate it to me, as speedily as may be, in order that the appointment may suffer no delay.
I am, Sir, Your Obedt. Servt.
A. Hamilton.
Jeremiah Olney Esqr.Collector of the Port of Providence, Rhode Island.

